Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 4, a comma should be added after “(AE)” to separate it from the “lauryl or myristyl glycosides (APG)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-17 and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. (US 2012/0071384), hereinafter “Christensen.”
	Regarding claims 1-17 and 19-26, Christensen, in Example 2, teaches an aqueous laundry composition which consists of 62.34 wt% DI water, 14.36 wt%  X-AES (23%) (alkyl ethoxylated surfactant, an anionic surfactant), 3.30 wt% Plurafac SL-42 (C6-10-(PO)3(EO)6, an ethoxylated alcohol nonionic surfactant), 10.00 wt% Barlox 12 (30%) (cocoamine oxide, a nonionic surfactant), 10.00 wt% MGDA (40%) (methylglycine-N-N-diacetic acid trisodium salt; which reads on both the builder and chelator) (see 1st  composition in Table B, page 15 and Title). Christensen also teaches that the liquid composition has a neat pH of from about 7 to about 13 (see paragraph [0058]). Please note that the pH adjustor and fragrance in independent claim 24 are only optional, hence, are not required ingredients. The total amount of the surfactants in the above example is  27.66 wt% (i.e., 14.36  wt% + 3.30 wt%  + 10.00 wt%); the total amount of the nonionic surfactants is 13.3 wt%  (i.e., 3.3 wt% + 10 wt%); and the weight ratio of the anionic surfactant to the nonionic surfactants is 14.36:13.3 or 1.08:1 or 1.08. As seen above, the composition includes 5 components and does not include enzyme, enzyme stabilizer, dispersing agent, anti-foam agent, brightener and/or dye. Even though Christensen does not explicitly disclose the viscosity of the composition as recited in claim 1, the conductivity as recited in claims 2 and 3, the chelator configured so that at least 75% by weight thereof will degrade substantially completely under ambient conditions in a time of 14 days as recited in claim 16, and the viscosity and conductivity of the composition as recited in independent claim 23 and dependent claim 26,  it would be inherent for the composition and chelator to exhibit the above properties because the same compositions comprising the same In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Christensen anticipates the claims. 


Claims 1-11, 13-17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwerter et al. (US 2011/0319312), hereinafter “Schwerter.” 
	Regarding claims 1-11, 13-17 and 19-23, Schwerter teaches a single phase alkaline composition for use on a hard surface or on a linen (hence, useful as a laundry composition) (see abstract; paragraph [0024]), the single phase alkaline composition comprising by weight approximately 2-25% of a first nonionic surfactant, 2-20% of a second nonionic surfactant, 3-10% of at least one water soluble solvent, 1-10% of a chelant, 2-12% of an alkalinity source such as potassium hydroxide, monoethanolamine, alkanolamine, or the like, 0.5-20% of an anionic surfactant comprised of 40-70% sulfosuccinicmonoalkylester dissolved in organic solvent (see paragraph [0009]). In Example 1, Schwerter teaches a cleaning composition L which comprises 56.7 wt% DI water, 10 wt% Lutensol T08 (ethoxylated alcohol, a nonionic surfactant), 10 wt% Plurafac LF 120 (alcohol alkoxylates, a nonionic surfactant),  5 wt% isopropanol, 5 wt% Trilon M (methylglycine-N-N-diacetic acid trisodium salt or MGDA, a chelant or chelator), 9.5 wt% MEA (monoethanolamine), 1.8 wt% citric acid (a builder), 1 wt% benzalkoniumchloride and 1 wt% Absolute 128 ( anionic surfactant admixture) and wherein the composition has a pH of 10.36 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Schwerter anticipates the claims. 

Claims 1-3, 9-10, 14, 16 and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahley et al. (US Patent No. 10,800,995), hereinafter “Sahley.”
	Regarding claims 1-3, 9-10, 14, 16 and 18-22, Sahley teaches a main bird dropping cleaner which comprises 1-15 wt% potassium carbonate (which reads on the builder), 0.1-20 wt% cocoglucoside (a nonionic surfactant), qs preservative, 0.1-15 wt% sodium gluconate In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. In addition, even though Sahley  does not explicitly disclose the pH and viscosity of the cleaner as recited in claim 1, the conductivity as recited in claims 2 and 3, the chelator configured so that at least 75% by weight thereof will degrade substantially completely under ambient conditions in a time of 14 days as recited in claim 16,  it would be inherent for the composition and chelator to exhibit the above properties because the same compositions comprising the same ingredients have been utilized.  “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Sahley anticipates the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen as applied to claims 1-17 and 19-22 above.
	Regarding claim 18, Christensen teaches the features as discussed above. In addition, Christensen teaches the incorporation of a buffer and/or pH-adjusting agents which include inorganic alkalinity sources such as water-soluble alkali metal carbonate or bicarbonate, among a few selections (see paragraph [0058]). Christensen, however, fails to specifically disclose a builder like alkali carbonate or alkali bicarbonate.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a buffer and/or pH-adjusting agent such as alkali carbonate or alkali bicarbonate, which are also known as builders,  because these are some of the selection of buffer/pH adjusting agent  taught by Christensen. 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schwerter as applied to claims 1-11, 13-17 and 19-23 above.
	Regarding claim 12, Schwerter teaches the features as discussed above. As discussed above, Schwerter  teaches a single phase alkaline composition comprising by weight approximately 2-25% of a first nonionic surfactant, 2-20% of a second nonionic surfactant, and 0.5-20% of an anionic surfactant see paragraph [0009]). Schwerter, however, fails to specifically disclose the weight ratio of the anionic surfactant(s) to nonionic surfactant(s) of about 0.2 to about 1.8.
Considering the above teachings, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, e.g. 10 wt% anionic surfactant:20 wt% total nonionic surfactants (10 wt% first nonionic surfactant + 10 wt% second nonionic surfactant, or 10:20 or 0.5,  because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schwerter as applied to claims 1-11, 13-17 and 19-23 above, and further in view of Duran et al. (US 2006/0105937), hereinafter “Duran.”
	Regarding claim 18, Schwerter teaches the features as discussed above. In addition, Schwerter  teaches that the sources of alkalinity can be organic, like the monoethanolamine (MEA) in the above example, inorganic and mixtures thereof (see paragraph [0026]). Schwerter, however, fails to disclose a builder like alkali carbonate as recited in claim 18.
	Duran, an analogous art, teaches the equivalency of monoethanolamine with alkali metal carbonate as a source of alkalinity (see paragraph [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the monoethanolamine of  Schwerter with alkali metal carbonate, which is a known builder, because the substitution of art recognized equivalents as shown by Duran is within the level of ordinary skill in the art. In addition, the substitution of one source of alkalinity for another is likely to be obvious when it does no more than yield predictable results. 

Claims 4-6, 13, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sahley as applied to claims 1-3, 9-10, 14, 16 and 18-22 above. 
	Regarding claims 4-6, 13, 15 and 23, as discussed above, Sahley teaches a cleaner which comprises 1-15 wt% potassium carbonate (which reads on the builder), 0.1-20 wt% cocoglucoside (a nonionic surfactant), qs preservative, 0.1-15 wt% sodium gluconate (which reads on the chelator), and up to 100 wt% demineralized water (see Fig. 1). Sahley, however, 
Considering the above teachings of Sahley with respect to the water, cocoglucoside nonionic surfactant, potassium carbonate and sodium gluconate, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
In addition, with respect to claim 23, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761